As filed with the Securities and Exchange Commission on January 26, 2011 Registration Statement No. 333-162515 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM S-1/A (Amendment No. 1) REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 CLEAN WIND ENERGY TOWER, INC. (Exact name of registrant as specified in its charter) Nevada 4911 82-6008752 (State or other jurisdiction of incorporation or organization) (Primary Standard Industrial Classification Code Number) (I.R.S. Employer Identification No.) 1997 Annapolis Exchange Parkway, Suite 300, Annapolis, Maryland 21401 (410) 972-4713 (Address, including zip code, and telephone number, including area code, of registrant’s principal executive offices) Corporate Service Center, Inc. 5190 Neil Rd., Suite 430 Reno, Nevada 89502 (775) 284-3799 (Name, address, including zip code, and telephone number, including area code, of agent for service) With a Copy to: Rodney H. Bell, Esq. Holland & Knight, LLP 701 Brickell Ave, Suite 3000 Miami, Florida 33131 (305) 374-8500 From time to time after the effective date of this registration statement (Approximate date of commencement of proposed sale to public) If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933 check the following box: x If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, please check the following box and list the Securities Act registration statement number of the earlier registration statement for the same offering.o If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.o If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act (Check one): Large Accelerated Filer o Accelerated Filero Non-Accelerated Filero
